NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 31 2022
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS ADOLFO SASVIN SANTOS,                      No.   17-72239

                Petitioner,                     Agency No. A206-680-520

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 29, 2022**
                                 Pasadena, California

Before: M. SMITH and R. NELSON, Circuit Judges, and DRAIN,*** District
Judge.

      Luis Adolfo Sasvin Santos petitions for review of the Board of Immigration

Appeals’ (“BIA”) decision affirming an Immigration Judge’s (“IJ”) denial of his


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Gershwin A. Drain, United States District Judge for
the Eastern District of Michigan, sitting by designation.
applications for asylum and withholding of removal under the Immigration and

Nationality Act, and deferral of removal under the Convention Against Torture

(“CAT”). “We have jurisdiction under 8 U.S.C. § 1252 to review final orders of

removal,” Wang v. Sessions, 861 F.3d 1003, 1007 (9th Cir. 2017), and deny the

petition.

      “We review factual findings . . . for substantial evidence.”      Id. (quoting

Garcia v. Holder, 749 F.3d 785, 789 (9th Cir. 2014)). This means that “to reverse

such a finding, we must find that the evidence not only supports a contrary

conclusion, but compels it.” Id. (cleaned up).

      1.     Sasvin Santos argues that the BIA erred in dismissing his claims for

asylum and withholding of removal because, as a victim, witness, and reporter of

gang extortion, he is a part of a particular social group at risk for future

persecution. He contends that those who report gang activity to the police share

the immutable characteristic of reporting a crime, are easily verifiable because of

their interactions with the police, and are recognized by society as a discrete class

of people.

      Although we have recognized that those who testify against gang members

in a criminal trial can be members of a particular social group, see Henriquez-

Rivas v. Holder, 707 F.3d 1081, 1083 (9th Cir. 2013), we have explicitly held that

people who have only “filed a report with the police,” without more evidence of


                                         2
social distinction, Conde Quevedo v. Barr, 947 F.3d 1238, 1243 (9th Cir. 2020), or

are simply “potential witness[es] to anything that can be characterized as [a] crime

committed by a gang member,” Aguilar-Osorio v. Garland, 991 F.3d 997, 999 (9th

Cir. 2021), do not qualify as particular social groups.

         2.    Sasvin Santos next argues that the BIA erred in denying his CAT

claim because it disregarded his testimony that the Guatemalan police work with

gangs as well as country conditions reports and news articles evidence showing

there is widespread corruption, extortion, and abuse within Guatemala’s police

force.

         We deny Sasvin Santos’s petition because substantial evidence supports the

agency’s decision. Although Sasvin Santos argues that gangs are still looking for

him, he testified that people looked for him only once in two and a half years. And

while Sasvin Santos’s theory that the police tipped off the gangs after he reported

their extortion activities is plausible, as the IJ acknowledged, the fact that gang

members threatened him after he left the police station does not compel the

conclusion that police would acquiesce to his torture. When Sasvin Santos went to

the police, they indicated they were willing to help him, but Sasvin Santos was

unable to provide the information requested. Moreover, the gang members reacted

with hostility to Sasvin Santos’s police report, and news articles reveal the

Guatemalan government has undertaken steps to prevent gang activities, extortion,


                                          3
and police corruption.

      PETITION DENIED.




                         4